Exhibit 2.1 AGREEMENT AND PLAN OF MERGER among BEN HOLDINGS, INC., BEN MERGER SUB, INC. and BANKRATE, INC. Dated as of July 22, 2009 TABLE OF CONTENTS Pages ARTICLE 1 THE OFFER 2 Section 1.1. The Offer 2 Section 1.2. Company Action 5 Section 1.3. Boards of Directors and Committees; Section 14(f) 6 Section 1.4. Top-Up Option 7 ARTICLE II THE MERGER 8 Section 2.1 The Merger 8 Section 2.2 Closing 8 Section 2.3 Effective Time 9 Section 2.4 Effects of the Merger 9 Section 2.5 Articles and By-laws of the Surviving Corporation 9 Section 2.6 Directors 9 Section 2.7 Officers 9 Section 2.8 Further Assurances 9 ARTICLE III CONVERSION OF SHARES; EXCHANGE OF CERTIFICATES 10 Section 3.1 Effect on Capital Stock 10 Section 3.2 Exchange of Certificates 11 Section 3.3 Effect of the Offer and the Merger on Company Stock Options and Company Restricted Shares 13 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 15 Section 4.1 Qualification, Organization, Subsidiaries, etc 15 Section 4.2 Capital Stock 16 Section 4.3 Subsidiaries 17 Section 4.4 Corporate Authority Relative to This Agreement; No Violation 17 Section 4.5 Reports and Financial Statements; Internal Control 18 Section 4.6 Disclosure Documents 20 Section 4.7 No Undisclosed Liabilities 20 Section 4.8 Compliance with Law; Permits 21 Section 4.9 Employee Benefit Plans 22 Section 4.10 Affiliate Transactions 24 Section 4.11 Absence of Certain Changes or Events 24 Section 4.12 Investigations; Litigation 24 Section 4.13 Tax Matters 25 Section 4.14 Labor Matters 26 Section 4.15 Intellectual Property 26 Section 4.16 Property 28 Section 4.17 Required Vote of the Company Shareholders 28 Section 4.18 Material Contracts 28 i Section 4.19 Finders or Brokers 30 Section 4.20 Opinions of Financial Advisors 30 Section 4.21 State Takeover Statutes; Charter Provisions 30 Section 4.24 No Other Information 30 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 30 Section 5.1 Qualification; Organization 31 Section 5.2 Authority Relative to This Agreement; No Violation 31 Section 5.3 Disclosure Documents 32 Section 5.4 Available Funds 32 Section 5.5 Ownership and Operations of Merger Sub 32 Section 5.6 Finders or Brokers 33 Section 5.7 Ownership of Shares 33 Section 5.8 Certain Arrangements 33 Section 5.9 Investigations; Litigation 33 Section 5.10 No Other Information 33 Section 5.11 Access to Information; Disclaimer 33 ARTICLE VI COVENANTS AND AGREEMENTS 34 Section 6.1 Conduct of Business 34 Section 6.2 Solicitation 37 Section 6.3 Filings; Other Actions 41 Section 6.4 Efforts 42 Section 6.5 Takeover Statute 44 Section 6.6 Public Announcements 44 Section 6.7 Indemnification and Insurance 44 Section 6.8 Access; Confidentiality 46 Section 6.9 Notification of Certain Matters 46 Section 6.10 Rule 16b-3 47 Section 6.11 Control of Operations 47 Section 6.12 Certain Transfer Taxes 47 Section 6.13 Obligations of Merger Sub and the Surviving Corporation 47 Section 6.14 Shareholder Litigation 47 Section 6.15 Stock Exchange De-listing 47 Section 6.16 Rule 14d-10(d) Matters 48 Section 6.17 FIRPTA Certificate 48 ARTICLE VII CONDITIONS TO THE MERGER 48 Section 7.1 Conditions to Each Partys Obligation to Effect the Merger 48 Section 7.2 Frustration of Closing Conditions 48 ARTICLE VIII TERMINATION 48 Section 8.1 Termination or Abandonment 48 Section 8.2 Effect of Termination 51 Section 8.3 Termination Fees 51 ii ARTICLE IX MISCELLANEOUS 55 Section 9.1 No Survival of Representations and Warranties 55 Section 9.2 Expenses 55 Section 9.3 Counterparts; Effectiveness 55 Section 9.4 Governing Law 55 Section 9.5 Specific Performance; Jurisdiction; Enforcement 55 Section 9.6 Waiver of Jury Trial 57 Section 9.7 Notices 57 Section 9.8 Assignment; Binding Effect 58 Section 9.9 Severability 59 Section 9.10 Entire Agreement; Benefit 59 Section 9.11 Amendments; Waivers 59 Section 9.12 Headings 59 Section 9.13 Interpretation 59 Section 9.14 Certain Definitions 60 iii AGREEMENT AND PLAN OF MERGER, dated as of July 22, 2009 (this  Agreement ), among Ben Holdings, Inc., a Delaware corporation ( Parent ), Ben Merger Sub, Inc., a Florida corporation and a wholly owned Subsidiary of Parent ( Merger Sub ), and Bankrate, Inc., a Florida corporation (the  Company ). W I T N E S S E T H : WHEREAS, the respective boards of directors of Parent and Merger Sub have each unanimously (i) determined that it is in the best interests of their respective shareholders for Parent to acquire the Company on the terms and subject to the conditions set forth herein, (ii) approved and declared advisable the merger of Merger Sub with and into the Company (the  Merger ) upon the terms and subject to the conditions set forth in this Agreement and in accordance with the Florida Business Corporations Act (
